DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 02/26/2020. 
Claims 1-15 have been cancelled.
Claims 16-30 are pending for examination.

Allowable Subject Matter
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a diagnostic device for a field device from the field of automation technology, comprising: a control unit; a sensor carrier; a stereo acoustic sensor, which is fastened on the sensor carrier; a first temperature sensor, which is fastened to the sensor carrier at a first position; and a second temperature sensor, which is fastened to the sensor carrier at a second position, wherein the first position and the second position are remote from one other by a first spacing, and the sensor carrier is suitable for being expanded such that the first spacing is changed.

The closest prior art of record is Inagaki et al. (US 2017/0031329) where it teaches a diagnostic device for a field device from the field of automation technology, comprising: a control unit; a sensor carrier; a sensor, which is fastened on the sensor carrier; a first temperature sensor, which is fastened to the sensor carrier at a first position. However, the cited reference fail to individually disclose, or suggest when combined, the sensor being a stereo acoustic sensor, a second temperature sensor, which is fastened to the sensor carrier at a second position, wherein the first position and the second position are remote from one other by a first spacing, and the sensor carrier is suitable for being expanded such that the first spacing is changed.
Another relevant is Schmidt et al. (US 2015/0088321) where it teaches using an acoustic sensor on sensor carriers which can be oriented  in order to improve the measurement result. However, the cited reference fail to individually disclose, or suggest when combined, the sensor being a stereo acoustic sensor, a second temperature sensor, which is fastened to the sensor carrier at a second position, wherein the first position and the second position are remote from one other by a first spacing, and the sensor carrier is suitable for being expanded such that the first spacing is changed.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the sensor being a stereo acoustic sensor, a second temperature sensor, which is fastened to the sensor carrier at a second position, wherein the first position and the second position are remote from one other by a first spacing, and the sensor carrier is suitable for being expanded such that the first spacing is changed in combination with the recited structural limitations of the claimed invention.

Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689